                  Case 2:20-cv-01853-RAJ Document 3 Filed 12/29/20 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARK STILES,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01853-RAJ

10           v.                                            ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11   FOOD LIFELINE,                                        FORMA PAUPERIS

12                              Defendant.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff

14   may proceed without prepayment of costs or fees or the necessity of giving security therefore.

15          The Clerk is directed to send a copy of this Order to Plaintiff.

16          DATED this 28th day of December, 2020.

17

18                                                        A
                                                          BRIAN A. TSUCHIDA
19                                                        Chief United States Magistrate Judge

20

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
